Citation Nr: 1402710	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  13-21 774	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent.

2.  Entitlement to a total disability rating based upon individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran had active service from August 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for PTSD and assigned an initial rating of 50 percent effective July 17, 2009.  The claims file was subsequently transferred to the RO in Oakland, California.

The Board notes that the case caption, above, has been amended to include the issue of whether TDIU due to a service-connected disability is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that a remand for further development is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for an initial rating in excess of 50 percent for PTSD.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The July 2013 Statement of the Case (SOC) referenced outpatient treatment records from the Palo Alto VA Medical Center, from December 2009 to June 2013.  Upon a review of the record, the Board finds that these records have not been associated with the claims file.  These records must be obtained and associated with the claims file. 

In addition, the Board observes that the evidence of record suggests that the Veteran's condition has worsened since his last VA examination.  The Board notes that it has been more than four years since the Veteran has been afforded a VA examination to determine the nature and severity of his PTSD.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  However, in his December 2010 statement in support of claim, the Veteran stated that he was experiencing near continuous panic attacks.  Additionally, the Board notes that at the time of his September 2009 VA examination the Veteran was employed and was found to be "doing okay at work."  In his substantive appeal, the Veteran stated that he had been unemployed since 2011 and that his PTSD interfered with his ability to acquire and maintain employment.  The Board finds that the evidence suggests that the Veteran's condition has worsened since his last VA examination.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

After a review of the record, the Board concludes that the issue of entitlement to TDIU for service-connected PTSD has been raised by the record.  In his substantive appeal, the Veteran stated he had been unemployed since 2011 and that his PTSD affected his ability to acquire and maintain employment.  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then whether a TDIU is warranted as a result of that disability is part and parcel to that claim.  Id. at 455.  Accordingly, entitlement to TDIU has been raised by the record and is part and parcel of the Veteran's claim for an increased initial evaluation for service-connected PTSD. 

The Board notes that the other issue remanded herein may impact the Veteran's overall evaluation, and thus, the issues are inextricably intertwined with the Veteran's TDIU claim.  Accordingly, the Board must defer adjudication of the Veteran's TDIU claim at this time. 

Moreover, the RO has not adjudicated the Veteran's TDIU claim in the first instance.  As such, the Board does not have jurisdiction over the matter, and it must be remanded.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (stating that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative VCAA notice as to the issue of entitlement to a TDIU for a service-connected disability.  

2.  Complete all appropriate development related to the Veteran's claim for entitlement to a TDIU, to include providing the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and allow him adequate time to complete and return it to the VA. 

3.  Obtain copies of all outstanding VA treatment records for the Veteran's PTSD, to include records from Palo Alto VA Medical Center, from December 2009 to present, and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.

4.  Thereafter, provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail, including a Global Assessment of Functioning (GAF) score.  

Additionally, the VA examiner must furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disability, alone, is so severe that it is impossible for him to sustain substantially gainful employment consistent with his education and occupational history.

The examiner is requested to provide a complete rationale for his or her opinion based on his or her clinical experience, medical expertise, and established medical principles.

5.  Finally, subsequent to taking any other further development deemed necessary in light of the evidence of record, adjudicate the issues of entitlement to an initial evaluation in excess of 50 percent for service-connected PTSD and entitlement to TDIU.  

If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


